Citation Nr: 1011164	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  06-37 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for levator 
palpebri with left supraorbital sensory deficit and diplopia, 
headache pain, drooping eyelid and facial scar due to a head 
injury and if so, whether entitlement to service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1956 to March 
1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued the denial of service connection for 
levator palpebri with left supraorbital sensory deficit and 
diplopia.

By history, it is noted that in February 1989 the RO 
continued the denial of entitlement to service connection for 
residuals of a left eye injury.  The Veteran did not appeal 
the determination; thus, it became final.  In August 2003 the 
RO received a claim to reopen the matter, and the January 
2004 rating decision confirmed and continued the prior denial 
on a finality basis.  The Veteran filed a timely notice of 
disagreement (NOD) in March 2004.  However, the RO did not 
issue a statement of the case (SOC) and no action was taken.  
The Veteran then filed a new claim to re-open in March 2006 
for which a June 2006 rating decision was issued.  
Thereafter, the Veteran perfected a timely appeal.  In this 
case, the Board finds the last final rating decision to be 
the February 1989 rating decision and not the January 2004 
rating decision, as the Veteran filed his NOD timely for the 
January 2004 rating decision.  The appellate time period has 
been tolled since 2004.

This case was initially before the Board in June 2009, and 
the Board did not reopen the issue on appeal.  A Joint Motion 
to Vacate was filed with the United States Court of Appeals 
for Veterans Claims (Court) in November 2009.  The Joint 
Motion asked the Court to vacate and remand the Board's 
decision.  The Court granted the motion in November 2009 and 
the case has been returned to the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Veteran requests that his claim for levator palpebri with 
left supraorbital sensory deficit and diplopia, headache 
pain, drooping eyelid and facial scar due to a head injury be 
reopened and readjudicated.  Additional action must be taken 
before the Board can adjudicate this matter.

In the Joint Motion, the parties to the appeal agreed that 
the Board erred by failing to obtain the Veteran's 
outstanding treatment records.  The National Personnel 
Records Center (NPRC) conducted a search for records from 
Walter Reed Hospital prior to 1957.  As the Veteran's 
treatment records may have extended into 1957, the NPRC is 
asked to conduct a search until 1958 of all outstanding 
records belonging to the Veteran.  The Board notes that the 
NPRC conducted a search of clinical records from Fort Jay and 
found no listings prior to 1959.  The Veteran also indicated 
that he received treatment at the Dallas VA Medical Center 
from January 2002 to the present (2006).  The RO attempted to 
obtain these records; however, they were only able to obtain 
treatment records subsequent to August 2003.  The Board notes 
that the Veteran submitted treatment records from the Dallas 
VA Medical Center dated in 2007.  He then indicated that he 
had no additional evidence to submit with regard to his 
claim.  Clarification on the dates of the Veteran's treatment 
is required and then all outstanding records relevant to the 
Veteran's claim should be obtained.  As such, the Board must 
remand this matter to the agency of original jurisdiction 
(AOJ) for additional development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The NPRC is asked to conduct a search 
for the Veteran's records at Walter Reed 
Hospital from 1957 until 1958.  If no 
further records can be obtained after an 
exhaustive search, the Veteran should be 
notified of such and given the opportunity 
to submit the reports.

2.  The AOJ should attempt to clarify the 
dates the Veteran sought treatment at the 
Texas VA Medical Center, and if 
outstanding records are available, attempt 
to obtain them.  If the records are 
unavailable, a notation stating such must 
be incorporated into the claims file and 
the Veteran should be informed of such 
unavailability and given an opportunity to 
submit those reports.  

3.  Then readjudicate the Veteran's claim 
in light of any additional evidence 
obtained.  If the disposition remains 
unfavorable, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



